Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to generating a system for initiating business meetings for and directed towards an Executive’s needs and assessment from the perspective of the Executive, classified in 705/7.19.
II. Claims 5-6, drawn to a method for generating vendor solicitation meetings for vendors, classified in 705/7.19.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as combination and sub combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub combination as claimed because the inventions are directed towards different users and for differing purposes to the users.  The sub combination has separate utility such as evaluating the necessity/desirability of a meeting v generating how to generate a solicitation meeting.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and would subject the Examiner to an undue burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 



Should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Smith on March 4, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Specification on paragraph 26 describes:
As used herein, the term "System" refers to the platform utilized to accomplish the steps described herein, and further comprises the Platform website, website programming, software, software programming, third party software integration, general business processes and associated hardware necessary to operate the system in accordance with mechanisms and processes readily understood by one skilled in the art.



According to the Specification, the generic place holders could be by hardware, software, and/or any combination of hardware, software. The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore the limitations of Claims 1-4 listed above have invoked 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 and 2 have a number of limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0026] states that embodiments may be entirely 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claims 3-6 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, claims 1 and 2.
Suggestions
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe (US Patent No. 8209310) (hereinafter, Metcalfe) in view of Non-Patent Literature, Lucid (Dated Jan. 23, 2012) (hereinafter, NPL-Lucid).

As per claim 1,
Metcalf teaches,  
A Solicitation Management Platform System, comprising one or more Vendor Users and one or more Executive Users communicatively connected to: 
A Meeting Acceptance Criteria Selector; 
(Column 4, lines 42-46, the prior art teaching that some members are able to set meeting criteria, such as, “meeting purpose.” Examiner Noting: this teaching is analogous to the Applicant’s Specification Drawing, #2 wherein it teaches what a meeting acceptance criteria selector is functioning to accomplish. Drawing #2 teaching what the “areas of interest” is/are for meetings. Thus, the meeting purpose of the prior art is functioning as the areas of interest)

Metcalf does not explicitly teach, however, NPL Lucid does teach,
A Meeting Value Calculator;
(See both pages of the NPL, giving an actual meeting value calculator)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of NPL-Lucid within the invention of Metcalf with the motivation of quantifying an actual meeting cost. By quantifying the meeting cost using NPL-Lucid within the invention of Metcalf’s, Metcalf’s invention purpose of business networking could further highlight to the user whether a potential meeting has enough actual value to be accepted/made.  
 
Metcalf teaches, 
A New Meeting Request Input;
(See, column 7, lines 16-19)

A Maximum Allowed Meetings Selector; 
(See, column 7, lines 30-32)

And a Charity Selector (see, column 5, lines 50-56, noting “…If referring member identification is used, the .

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of NPL-Lucid as applied to claim 1 above, and further in view of NPL-Warnke (Dated Dec. 1, 2009) (hereinafter, NPL-Warnke) and in further view of Angelopoulos et. Al. (US Pub. No. 20030078858) (hereinafter, Angeloopoulos).
As per claim 2,
Metcalf/NPL-Lucid does not teach, however, NPL-Warnke teaches,
The System of claim 1, the New Meeting Request Input configured to allow a Vendor User to provide 
A bold claim, 
(pg. 89 discussing a “deliverable”; which are documents designed for potential clients. Further Noting: The Applicant’s Specification disclosing that a bold claim is one in which a Vendor discloses how the meet the Executive’s needs and interest, see, paragraph 34)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of NPL-Warnke within the invention of 

Metcalf/NPL-Lucid do not teach, however, Angelopoulos does teach,
Recorded video
(“…video, voice, image, flash, audio, visual, and so forth. The display module 210 may comprise a user interface system capable of displaying data to the user and receiving input from the user…”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Angelopoulos within the invention of Metcalf/NPL-Lucid with the motivation of utilizing peer-to-peer networking that could be used to allow communication nodes to exchange files with each other directly or through a mediating server.  Moreover, the invention would advantageously utilizes peer-to-peer networking to facilitate electronic commerce with respect to various offerings. (See, Angelopoulos paragraph 33)

And up to three supporting documents
(pg. 103, “Producing the document” in which three ways to encompass the information in a document are given)


As per claim 4,
Metcalf/NPL-Lucid do not teach, however, Angelopoulos does teach,
The System of claim 1, the recorded video configured to introduce the Vendor User to the Executive User or provide additional context for the Executive User to make a meeting decision
(paragraph 75, noting “…may maintain information regarding the good's description, condition, warranties, price, location, and the like…information regarding the service's description, terms, conditions, warranties, price, and the like…”; Examiner noting, the good/service’s information is functioning as additional context to assist the buyer (i.e. Executive User) to make a decision as to whether they would be interested in the good/service).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Angelopoulos within the invention of Metcalf/NPL-Lucid with the motivation of utilizing peer-to-peer networking that could be used to allow communication nodes to exchange files with each other 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf/NPL-Lucid/ Angelopoulos/NPL-Warnke as applied to claim 2 above, and further in view of NPL-MPEP (Dated March 27, 2014) (hereinafter, NPL-MPEP).
As per claim 3,
Metcalf/NPL-Lucid/ Angelopoulos/NPL-Warnke do not teach, however, NPL-MPEP does teach,
The System of claim 2, the bold claim consisting of a statement of three hundred or less words and presenting an argument for how a Vendor User meets a specified Executive User's needs and interests
(See, Abstract Section, noting “…National practice (see MPEP § 608.01(b) ) also provides a maximum of 150 words for the abstract…” Also noting the “Summary of Abstract Requirements” contents A-F, which teaches what is required in an Abstract, that includes the problem (i.e. need and interests); Examiner Further Noting: the claim discloses intended use with the disclosure of, “for how a Vendor User meets a specified Executive User’s needs and interests; Moreover, the prior art is able to specifically addressing how a vendor can meet a specific executive’s user’s needs and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teaching NPL-MPEP within the invention of Metcalf/NPL-Lucid/ Angelopoulos/NPL-Warnke with the motivation of including an efficient and effective limited summary for the Executive to better asses the need for the meeting with the Vendor. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623